Judgment, Supreme Court, Bronx County (Darcel Clark, J.), rendered February 21, 2008, convicting defendant, after a nonjury trial, of attempted criminal contempt in the second degree (two counts) and harassment in the second degree, and sentencing him to an aggregate term of 30 days, concurrent with one year of probation, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury’s credibility determinations.
Defendant’s remaining contentions are unavailing (see People v Correa, 15 NY3d 213 [2010]). Concur—Friedman, J.P., Nardelli, DeGrasse, Freedman and Manzanet-Daniels, JJ.